Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 250 Filed: 03/14/19 Page: 1 of 3 PAGEID #: 21858



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

    OHIO A. PHILIP RANDOLPH INSTITUTE,                      Case No. 1:18-cv-357
    et al.,
                                                            Judge Timothy S. Black
           Plaintiffs,                                      Judge Karen Nelson Moore
                                                            Judge Michael H. Watson
    v.

    LARRY HOUSEHOLDER, Speaker of the
    Ohio House of Representatives, et al.,

           Defendants.

                         ORDER REGARDING POST-TRIAL BRIEFING

           On March 23, 2019, Plaintiffs shall file: (1) one document containing their

    proposed findings of fact (which is not subject to any page limitation); and (2) one

    document that incorporates proposed conclusions of law into a post-trial brief (not

    exceeding seventy-five pages).

           On March 28, 2019, Defendants and Intervenors shall jointly file: (1) one

    document containing their proposed findings of fact (which is not subject to any page

    limitation); (2) one document that incorporates proposed conclusions of law into a post-

    trial brief (not exceeding seventy-five pages). The proposed findings of fact and post-

    trial brief containing conclusions of law shall each note when Defendants and Intervenors

    adopt Plaintiffs’ proposed findings; and (3) one spreadsheet containing all of their

    objections to evidence cited by Plaintiffs (“D/I Spreadsheet”), which may be

    supplemented by a brief (not exceeding forty pages).



                                                 1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 250 Filed: 03/14/19 Page: 2 of 3 PAGEID #: 21859



           On April 2, 2019, Plaintiffs shall file: (1) their response, in a new column in the

    D/I Spreadsheet, to Defendants’ and Intervenors’ evidentiary objections, which may be

    supplemented by a brief (not exceeding forty pages); (2) a separate spreadsheet

    containing all of Plaintiffs’ objections to evidence cited by Defendants and Intervenors

    (“P Spreadsheet”); and (3) any reply post-trial brief addressing conclusions of law and/or

    findings of fact (not exceeding forty pages). If Plaintiffs need to include additional

    proposed findings of fact in order to respond to Defendants’ and Intervenors’ post-trial

    brief, Plaintiffs may include such additional proposed findings of fact with the reply

    brief, but additional proposed findings of fact must be limited to only those necessary for

    rebuttal.

           On April 7, 2019, Defendants and Intervenors shall file their response to Plaintiffs’

    evidentiary objections in a new column in the P Spreadsheet, which may be

    supplemented by a brief (not exceeding forty pages).

           All existing evidentiary objections—and only existing objections—shall be

    included in the spreadsheets. All objections shall be explained sufficiently to permit the

    opposing party to offer a substantive response and to permit the Court to rule on the

    objection. Each party lodging an evidentiary objection shall cite the record as well as

    supporting authority for the objection (the Court envisions a few sentences or paragraphs

    explaining the basis for each objection). The Court will summarily overrule any

    conclusory objection.




                                                  2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 250 Filed: 03/14/19 Page: 3 of 3 PAGEID #: 21860



           Finally, each citation to evidence filed on the docket shall include the pertinent

    docket number. Citations to evidence not filed on the docket shall be sufficiently

    described to permit the Court to easily locate the cited evidence.

           IT IS SO ORDERED.

    Date: March 14, 2019                                     s/ Timothy S. Black
                                                             TIMOTHY S. BLACK
                                                             United States District Judge

                                                             s/ Karen Nelson Moore
                                                             KAREN NELSON MOORE
                                                             United States Circuit Judge

                                                             s/ Michael H. Watson
                                                             MICHAEL H. WATSON
                                                             United States District Judge




                                                  3
